Baldwin, J.
delivered the opinion of the Court.
The proofs are satisfactory to shew that the alleged testatrix was, at the date of the writing propounded as her last will and testament, of sound disposing mind and memory, and the evidence is not sufficient to establish that the same was obtained from her by duress or undue influence, though it is such as to suggest a rigid scrutiny in regard to the factum of the instrument.
Our statutes concerning wills, whether of realty or personalty, require that they shall be signed by the testator, or by some other person in his presence, and by *627his direction ; and moreover, if not wholly written by himself, that they shall be attested by two or more witnesses, subscribing their names in his presence. In a Court of probat, it is necessary that all the attesting witnesses, or the number required by law, should be examined, if to be had; but it is not indispensable that the material facts should be proved by more than one of the subscribing witnesses. Any one of the subscribing witnesses may prove the due execution of the instrument, and its due attestation by himself and the others, and if his testimony be satisfactory, it is sufficient. Pollock & wife v. Glassell, 2 Gratt. 439, and the authorities there cited.
In the present case, the witness Wade proves the due execution of the testamentary paper in question, in his presence, and its due attestation by himself; and his credibility is in nowise impeached. But he does not prove that the will was executed or acknowledged by the testatrix in the presence of Wood, whose name also appears upon the paper as an attesting witness; or that the latter did in fact attest the instrument. In regard to these essentials, we have to resort to the testimony of Wood, which is discredited by the fact proved by the evidence of Wade and others, that Wood was not present when the paper was executed by the testatrix in the presence of Wade, and attested by the latter. Wood's name was on the paper at the time of Wade's attestation of it, and if, as Wood swears, it was executed by the testatrix in his, Wood’s, presence, there must have been two different executions of the instrument at different times, which is in conflict with the other evidence, and even that of Wood himself.
The credibility of Wood’s testimony has no support from the judgment of the Court below, it not appearing therefrom that he was credited in that forum; nor by evidence of his general character, nor of the relations in which he stood to the parties interested in this con*628troversy. His testimony must, therefore, be rejected as unworthy of credit; and it follows that the factum of the will has not been establised by sufficient legal evidence ; and therefore that the judgment of the Circuit court ought to be affirmed. .
Judgment affirmed.